Citation Nr: 0631934	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision rendered by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs.  Jurisdiction over the claims 
folders was subsequently transferred to the RO in Providence, 
Rhode Island.  

In July 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

The veteran's claims were initially denied as not well 
grounded in an unappealed rating decision of May 1999.  The 
veteran sought readjudication of the claims less than two 
years after the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In accordance with the VCAA the Board 
will address both claims on a de novo basis.


REMAND

The veteran sustained a corneal abrasion of his left eye in 
service and contends that he has residuals of that injury 
that are painful.  The Board has determined that the medical 
evidence of record is not sufficient to decide this claim and 
that the veteran should be afforded a VA examination to 
determine if he has any residuals of the service injury.

The veteran also contends that he currently has a psychiatric 
disorder that was initially manifested during active duty.  
The Board notes that the veteran complained of anxiety and 
psychosomatic pain during service in September 1978.  In 
addition, post-service VA medical records, dated in April 
1983 (within one year of his discharge from service), show 
that the veteran sought treatment for anxiety.  The most 
recent medical evidence shows that the veteran has 
schizophrenia or a schizoaffective disorder.  In addition, a 
private physician has opined that the veteran's current 
schizophrenia is etiologically related to his active military 
service.  It is not clear to the Board that this opinion was 
rendered after a review of all pertinent records.  Moreover, 
the physician did not provide the rationale for the opinion.  
Therefore, the Board has also determined that the medical 
evidence of record is not sufficient to decide this claim and 
that the veteran should be afforded a VA psychiatric 
examination to determine the etiology of any currently 
present acquired psychiatric disorders.

Finally, the Board notes that the record reflects that the 
veteran has not been provided all required notice under the 
VCAA.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions: 

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  

3.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of any current left eye 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  

With respect to each currently present 
acquired disorder of the veteran's left 
eye, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder originated during the veteran's 
military service or is otherwise 
etiologically related to military 
service, to include the corneal abrasion 
noted during service.  

The rationale for each opinion expressed 
must also be provided.

5.  The veteran should also be afforded 
an examination by a psychiatrist to 
determine the etiology of all currently 
present acquired psychiatric disorders.  
The claims folders must be made available 
to and reviewed by the examiner.  

With respect to each currently present 
acquired psychiatric disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during the veteran's military service, 
was manifested within one year of the 
veteran's discharge from service or is 
otherwise etiologically related to 
military service.  

The rationale for each opinion expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


